SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated May 20, 2015 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) YesoNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) EnclosurePartner Communications Reports First Quarter 2015 Results. PARTNER COMMUNICATIONS REPORTS FIRST QUARTER 2015 RESULTS1 REGULATORY AUTHORITIES APPROVED NETWORK SHARING AGREEMENT WITH HOT MOBILE EQUIPMENT REVENUES TOTALED NIS 295 MILLION, UP 30% COMPARED TO Q1 2014 NET DEBT TOTALED NIS 2.6 BILLION, A DECREASE OF NIS 268 MILLION SINCE MARCH 2014 First quarter 2015 highlights (compared with first quarter 2014) · Total Revenues: NIS 1,054 million (US$ 265 million), a decrease of 4% · Service Revenues: NIS 759 million (US$ 191 million), a decrease of 13% · Equipment Revenues: NIS 295 million (US$ 74 million), an increase of 30% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 840 million (US$211 million), similar to Q1 2014 · Operating Expenses (OPEX)2: NIS 604 million (US $152 million), a decrease of 9% · Adjusted EBITDA3: NIS 227 million (US$ 57 million), a decrease of 17% · Adjusted EBITDA Margin: 22% of total revenues compared with 25% · Profit for the period: NIS 25 million (US$ 6 million), a decrease of 52% · Net Debt4: NIS 2,581 million (US$ 648 million), a decrease of NIS 268 million · Free Cash Flow (before interest)5: NIS 21 million (US$ 5 million), a decrease of 86% · Cellular ARPU: NIS 69 (US$ 17), a decrease of 10% · Cellular Subscriber Base: approximately 2.77 million subscribers at quarter-end, a decrease of 6% Rosh Ha’ayin, Israel, May 20, 2015 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended March 31, 2015. Commenting on the first quarter results, Mr. Haim Romano, CEO of Partner noted: 1The financial results presented in this press release are unaudited. 2Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term debt including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 "The results of the first quarter reflect the continued intense competition in the telecommunications market in Israel, particularly in the cellular market, which brought about the continued erosion in service revenues and profitability.At the same time, the Company is working to create additional sources of revenue and profit, including growth in revenues from equipment sales, which increased 30% compared to the parallel quarter last year. The challenge the Company is facing, and the key to its long term success, is its transformation into a telecommunications group that offers a comprehensive basket of services and products to retail and business customers, while maintaining its differentiating advantages in technological innovation and quality of service. In February 2015, Partner was the first large operator to take advantage of the new regulation in the wholesale market for broadband infrastructure by launching “Internet One”, consumer-targeted packages of ISP and broadband infrastructure services provided through a single supplier. An automated process, which is expected to make the migration of subscribers to the wholesale market quicker and more efficient, started a few days ago, and we have already begun offering our customers a variety of plans that combine ISP services (including infrastructure), fixed-line telephony and cellular communications. Partner may also enter the television market in the second half of 2015, with a unique offer in terms of pricing and content. Recently, following a tender organized by the Accountant General Division of the Ministry of Finance, Partner was awarded the role of the primary provider of fixed-line services to all government offices for the coming seven years, and will provide thousands of telephone lines based on its own infrastructure.Partner will also be a primary provider of ILD (international long distance) call services to all government offices and related agencies. The selection of Partner in this tender is a vote of confidence in our abilities as a comprehensive telecommunications group which leads the market in the fixed-line segment – for both retail and business customers – as well as in the ILD segment.This win opens before us an opportunity for activity in new channels and the possibility of entering additional large tenders in the world of fixed and cellular telecommunications. It strengthens our access not only to government offices but to all organizations in the market. A few weeks ago, the MOC approved Partner’s network sharing agreement with HOT Mobile to establish a joint venture to manage the companies' shared network, following approval by the Antitrust Commissioner in May 2014. The agreement is expected to enable the Company to implement significant efficiency measures in the future. We continue to await the allocation of the frequencies by the MOC in order to realize the full potential of the 4G network on a 20 MHz band. 3 Over the past year we have reduced the Company's net debt by NIS 268 million, to total approximately NIS 2.6 billion at the end of the first quarter of 2015. We have also continued to adjust the Company's cost structure, and operating expenses for the first quarter decreased by NIS57 million compared to the first quarter of 2014.” In conclusion, Mr. Romano noted, “We have been working since 2011 to implement the Company's strategy as a leading telecommunications group that offers a high quality and comprehensive range of products. Partner continues to be recognized by independent third parties as a leader with respect to quality of service among the Israeli communication operators.I am convinced that under Isaac’s leadership Partner will achieve this goal.” Mr. Ziv Leitman, Partner's Chief Financial Officer, commented on the quarterly results as compared to the previous quarter: “During the first quarter of 2015, the relentless competition in the cellular market persisted, as reflected mainly by the continued erosion in cellular service revenues and increase in the churn rate. The churn rate for cellular subscribers during the first quarter of 2015 increased to 12.7% compared to 11.5% in the previous quarter, reflecting increases in churn of both Post-Paid and Pre-Paid subscribers. Cellular ARPU in the first quarter of 2015 totaled NIS 69, a decrease of 3% compared to NIS 71 in the fourth quarter of 2014, which resulted primarily from the continued price erosion in cellular services, together with seasonal effects. The erosion in Pre-Paid activity is expected to continue in the future in light of the increasing competition due to the entrance of new players to this market segment, as well as the low level of pricing of "unlimited" Post-Paid plans and therefore the relative attractiveness of those plans compared to Pre-Paid plans. Revenues from equipment sales in the first quarter of 2015 decreased by NIS 5 million compared to the previous quarter; gross profit from equipment sales decreased by NIS 2 million compared to the previous quarter. Operating expenses decreased by NIS 26 million, largely a result of decreases in payroll and related expenses, marketing expenses and one-time items. Adjusted EBITDA in the first quarter of 2015 decreased by NIS 22 million compared with the previous quarter, resulting primarily from the continued erosion in service revenues, partially offset by the decline in operating expenses. Finance costs, net, totaled NIS 18 million this quarter, a decrease of 50% compared to the previous quarter, mainly due to a larger decrease in the CPI (Consumer Price Index) level which resulted in higher gains from CPI linked liabilities. These gains were partially offset by the one-time bank loan early repayment fee of NIS 6 million in Q1 2015 (see below). 4 Profit for the first quarter of 2015 totaled NIS 25 million compared with NIS 24 million in the previous quarter, despite the decrease in Adjusted EBITDA, reflecting the lower finance costs, net, in the reported quarter. Cash capital expenditures in fixed assets (CAPEX payments) in the first quarter of 2015 totaled NIS 127 million compared to NIS 89 million in the previous quarter, the increase mainly reflecting payments to suppliers for fixed assets received during the second half of 2014. CAPEX payments for the second quarter are expected to include the payment for the 4G frequencies awarded in January 2015. On an accrual basis, investments in fixed assets in the first quarter of 2015 totaled NIS50 million, compared to NIS 145 million in the previous quarter. Free cash flow (before interest payments) in the first quarter of 2015 totaled NIS 21 million, compared with NIS 71 million in the fourth quarter of 2014. The decrease in free cash flow mainly reflected the increase in CAPEX payments together with the reduction in Adjusted EBITDA, which were partially offset by a smaller increase in working capital. We expect free cash flow in the second quarter of 2015 to be significantly lower than the free cash flow in the first quarter of the year for several reasons; among others, a one-time payment for the 4G frequencies in the amount of NIS 34 million; and the continued negative impact of the growth in working capital resulting mainly from the long-term installment plans to promote sales of equipment. During the first quarter of 2015, the Company entered into four loan agreements, all of which bear fixed interest denominated in NIS. Two of the loans were with banking institutions for a term of six years, the first totaling NIS 120 million, for which the principal will be paid in equal quarterly payments commencing April 2018, and the second totaling NIS 80 million, for which the principal will be paid in equal quarterly payments commencing October 2015. A third loan agreement was entered into with a group of institutional investors for 5.5 years in the principal amount of NIS75million, for which the principal will be paid in 10 equal quarterly payments commencing June 2018. The fourth loan was also entered into with a group of institutional investors for 8.5years in the principal amount of NIS200 million, for which the principal will be paid in 12 equal semi-annual payments commencing March 2018. During May 2015, the Company entered into a loan agreement with a group of institutional investors in the principal amount of NIS 200 million, bearing fixed interest denominated in NIS. The loan is expected to be received at the beginning of July 2015 with the principal amount to be paid in 24 equal quarterly payments commencing September 2017. 5 In addition, in January 2015, the Company executed an early repayment of a principal amount of NIS 177 million, as part of a bank loan that was to be repaid in December 2016. In connection with this early repayment, the Company paid a one-time fee of NIS 6 million. The Company is considering using some of its cash balance for additional early repayments of bank loans and/or the buyback of its publicly traded notes payable. As of March 31, 2015, net debt amounted to approximately NIS 2.6billion (total long term debt including current maturities less cash balance of NIS 969 million).” Key Financial Results6 (unaudited) NIS Million (except EPS) Q1'15 Q1'14 % Change Revenues -4 % Cost of revenues +2 % Gross profit -27 % Operating profit 56 99 -43 % Profit for the period 25 52 -52 % Earnings per share (basic, NIS) -52 % Free cash flow (before interest) 21 -86 % Key Operating Indicators (unaudited) Q1'15 Q1'14 Change Adjusted EBITDA (NIS million) -17 % Adjusted EBITDA as a percentage of total revenues 22
